Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00071-CR

                                 Jose Santos Acosta ISIDRO,
                                          Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                     From the 22nd District Court, Comal County, Texas
                                Trial Court No. CR2001-98
                         Honorable Gary L. Steel, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED October 9, 2013.


                                              _____________________________
                                              Catherine Stone, Chief Justice